DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
Re Claim 13: The limitation, “tolerance modules,” lacks support in the original disclosure.  The specification merely recites the limitation without describing the limitation.
Claims 14-20 are non-compliant at least due to dependency on the non-compliant base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 12, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
The term “tolerance” in claims 6, 7, 12, 13, and 18 seems to be used by the claim to mean something like “allowed proximity,” while the accepted meaning is “an allowable amount of variation of a specified quantity, especially in the dimensions of a machine or part.”  The term is indefinite because the specification does not clearly redefine the term.
	Claims 14-17, 19, and 20 are indefinite at least due to dependency on the indefinite base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair (US 20070205861 A1).
Re Claim 1: Nair discloses a system of tracking and communicating with a target (fig 4: 402) in a designated zone (fig 4: 408), the system comprising: 

said badge member mounted to said target and synchronized with a central management database (fig 4: 416) and at least one reader node (fig 4: 404); 
said central management database communicatively coupled with said badge member and said at least one reader node (fig 4); and 
said at least one reader node (fig 4: 404) positioned in said designated zone.
Re Claim 9: Nair discloses a system of identifying barrier breaks and alerting a central database (fig 4: 416) comprising:
at least one tag member (fig 4: 402) synchronized with said central database; 
at least one reader node (fig 4: 404) located near a designated zone (fig 4: 408) and synchronized with said tag member; 
said at least one reader node synchronized with said central database (fig 4: 416); 
said tag member comprising an alert feature and said alert feature providing feedback information to said central database (p54: relay such information to the controller… the controller sets "info" to state that someone has entered the protected zone and the controller can trigger safe state based on safety routine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair (US 20070205861 A1) in view of QIDWAI (WO 2013117962 A1).
Re Claim 2: Nair discloses the system according to claim 1.
However, Nair does not disclose that said badge member includes a charging module.
QIDWAI however discloses that said badge member includes a charging module (p77: The RFID badges 13 may be powered with rechargeable and permanent uninterrupted power back-up for their proper operation.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate QIDWAI’s teaching in Nair’s system for the purpose of being able to robustly use an active badge.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair (US 20070205861 A1) in view of Crump (US 20060202816 A1).
Re Claim 5: Nair discloses the system according to claim 1 including said badge member.
However, Nair does not disclose that a device includes a wearer input module to include monitoring of vital signs, namely, a blood pressure monitoring sensor, a body temperature sensor, or a pulse rate sensor.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Crump’s teaching in Nair’s system for the purpose of measuring wearer’s vital signs to be further analyzed.

Claims 3, 4, 6, 7, 11-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair (US 20070205861 A1) in view of Dasilva (US 20080018472 A1).
Re Claim 3: Nair discloses the system according to claim 1.
However, Nair does not disclose that said badge member includes an alert module.
Dasilva however discloses that said badge member includes an alert module (p9, p47: any suitable sensory warning device, or combination of those, including audible warning by such as a siren or klaxon or whistle etc., or visual warning including a flashing strobe 34 or the like, or a mechanical vibrator such as seat mounted or mounted within tag 10 so as to notify the operator and workman 14 of the proximity alarm.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Dasilva’s teaching in Nair’s system for the purpose of warning person(s) of potential danger.

Re Claim 6: Nair discloses the system according to claim 1. 
However, Nair does not disclose that said at least one reader node has a determined tolerance level.
Dasilva however discloses that said at least one reader node has a determined tolerance level (p53: a two-tier or multiple tier or progressive proximity detection and warning system…  In one embodiment, for the two or several different ranges required for example for the inner read range and the outer read range,).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Dasilva’s teaching in Nair’s system for the purpose of increasing response time in case of a breach (Dasilva: p53).
Re Claim 7: Nair modified by Dasilva discloses the system according to claim 6 wherein multiple reader nodes with set tolerances are placed in said designated zone (Dasilva p53: a two-tier or multiple tier or progressive proximity detection and warning system…  In one embodiment, for the two or several different ranges required for example for the inner read range and the outer read range,).
Re Claim 11: Nair discloses the system according to claim 9.
However, Nair does not disclose that said at least one reader node comprises a tiered barrier break system.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Dasilva’s teaching in Nair’s system for the purpose of increasing response time in case of a breach (Dasilva: p53).
Re Claim 12: Nair modified by Dasilva discloses the system according to claim 11 wherein said reader nodes are placed at designated access points for determined tolerance levels (Dasilva: p53).
Re Claim 13: Nair discloses a method of near field tracking, management and control of a target (fig 4: 402) in a designated zone (fig 4: 408) , the steps comprising: 
identifying said designated zone; 
placing at least one reader node (fig 4: 404) within or near said designated zone 
entering tracking data into a central management database (p50); 
synchronizing said central management database with at least one tag module; 
connecting said at least one reader node and said at least one tag module with said central management database (p50-p54); and 
providing a feedback loop between said at least one tag module, said at least one reader node and said central management database (p54: relay such information to the controller… the controller sets "info" to state that someone has entered the protected zone and the controller can trigger safe state based on safety routine).

Dasilva however discloses a step based upon tolerance modules (p53: a two-tier or multiple tier or progressive proximity detection and warning system…  In one embodiment, for the two or several different ranges required for example for the inner read range and the outer read range,).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Dasilva’s teaching in Nair’s method for the purpose of increasing response time in case of a breach (Dasilva: p53).
Re Claim 15: Nair modified by Dasilva discloses the method according to claim 13 wherein said tracking data includes permissions for said target (p52: information to allow for various levels of access into a protected area).
Re Claim 16: Nair modified by Dasilva discloses the method according to claim 13 wherein said feedback loop provides data on said target location (p40: an individual can be located with an identification badge including an RFID tag 302 when the sensor 314 is activated allowing the RFID component 304 to induce wireless transmission to identify location.).
Re Claim 17: Nair modified by Dasilva discloses the method according to claim 13 wherein said feedback loop provides data on hazard locations (p39: The safety component 306 can ascertain whether the location of the RFID tag 302 is within a dangerous area and/or zone).

Re Claim 19: Nair modified by Dasilva discloses the method according to claim 13 wherein said at least one tag module provides signaling to said target (Dasilva: p9, p47).

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair (US 20070205861 A1) in view of Official Notice.
Re Claim 8: Nair discloses the system according to claim 1 wherein said designated zone includes at least one light sensor (fig 7: 714).
However, Nair does not disclose infra-red.
Official Notice is taken that it is well known to use infra-red.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Official Notice in the Nair’s system for the purpose of having a back-up detection method (in addition to RFID) as well as taking advantage of unique characteristic of infra-red such as being able to reliably detect motion even in darkness.
Re Claim 10: Nair discloses the system according to claim 9 wherein said designated zone includes at least one light beam (fig 7: 714).
However, Nair does not disclose infra-red.
Official Notice is taken that it is well known to use infra-red.
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair (US 20070205861 A1) modified by Dasilva (US 20080018472 A1) in view of Official Notice.
Re Claim 14: Nair modified by Dasilva discloses the method according to claim 13, wherein said method includes incorporating a light sensor.
However, Nair modified by Dasilva does not disclose infra-red.
Official Notice is taken that it is well known to use infra-red.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Dasilva’s teaching in the method of Nair modified by Dasilva for the purpose of having a back-up detection method (in addition to RFID) as well as taking advantage of unique characteristic of infra-red such as being able to reliably detect motion even in darkness.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair (US 20070205861 A1) modified by Dasilva (US 20080018472 A1) in view of ARTHABER (WO 2013017596 A1).

However, Nair modified by Dasilva does not disclose that said at least one reader node are dimensionalized on said database.
ARTHABER however discloses that said at least one reader node are dimensionalized on said database (the positions of the RFID readers are stored in the database).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate ARTHABER‘s teaching in the method of Nair modified by Dasilva for the purpose of managing spatial distribution of readers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE W KIM/           Examiner, Art Unit 2887

/THIEN M LE/           Primary Examiner, Art Unit 2887